Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response with amendments filed 01/22/2021 have been received and entered. Applicant has cancelled claims 2, 9, and 15.  Applicant has amended claims 1, 3, 8, 10, 14, and 16. Amended claims have been examined on the merits. 
Applicant’s arguments, see Applicant Arguments pages 4-6, with respect to the amendments traversing the rejection(s) of the independent claims claim(s) 1, 8, and 14 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Patel et al. (US 20200159891), hereinafter Patel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 20200159891), hereinafter Patel in view of Donaldson et al. (US 10536278), hereinafter Donaldson.
	Regarding Claim 1, Patel teaches
	A system for data characterization and tracking via cohesive information units, the system comprising: a memory device with computer-readable program code stored thereon; a communication Para [0003] One example embodiment provides a system that includes an interface, a storage area, and a processor that is configured to perform one or more of an interface to receive and store a video file, a storage area to store a blockchain that references the video file, the blockchain which includes a plurality of cryptographically linked blocks in an ordered sequence, … trace through the plurality of blocks in the blockchain based on the tracking value for each of the plurality of blocks to confirm an auditable and immutable chain-of-custody of the video file.  Para [0016] FIG. 11A illustrates an embodiment of a method to generate and manage a blockchain of digital content for purposes of establishing an immutable chain-of-custody, and FIG. 11B illustrates an embodiment of a method to form the blocks of and track through the blockchain);
	generate a first cohesive information unit comprising a first data portion and a first metadata portion associated with the first data portion, wherein the first data portion comprises the data record (Para [0024] FIG. 19 illustrates an embodiment of a method to generate a blockchain for a video file.  Para [0171] FIG. 19 illustrates an embodiment of a method to generate the blockchain for the video file 1900. The method includes receiving raw video captured, for example, by a body-worn camera (BWC) of a credentialed individual, and information that will form metadata associated with the video file. … The raw video and metadata are used to form an original video file that corresponds to the genesis block in the blockchain);
	generate a hash of the first cohesive information unit (Para [0172] The genesis block is formed by implementing smart contract code that will gather (or collect) the original video file and metadata, create an object holding this information and then input the object into a cryptographic hash function. The hash function may be, for example, SHA-256 which always provides a 256-bit output irrespective of the size of the input);
	generate a second cohesive information unit comprising a second data portion and a second metadata portion associated with the second data portion, wherein the second data portion comprises at least one of an addition, deletion, or substitution to the first data portion (Para [0118] The video files 12302 to 1230N in the other blocks may be equal to the original video file or may be a modified version of the original video file in the genesis block depending, for example, on the type of processing performed. The type of processing performed may vary from block to block. The processing may involve, for example, any modification of a video file in a preceding block, such as redacting information or otherwise changing the content of, taking information away from, or adding or appending information to the video files.  Para [0121] For example, consider the case where portions of the video file in a previous block are redacted, blocked out, or pixelated in order to protect the identity of a person shown in the video file. In this case, the block including the redacted video file will include metadata associated with the redacted video file, e.g., how the redaction was performed, who performed the redaction, timestamps where the redaction(s) occurred, etc. …),
	wherein the second metadata portion references the first data record of the first cohesive information unit (Para [0121] … Because the metadata for the block is different from the information that was hashed to form the tracking value in the previous block, the tracking values are different from one another and may be recovered when decrypted.  Para [0122] In one embodiment, the tracking value of a previous block may be updated (e.g., a new hash value computed) to form the tracking value of a current block when any one or more of the following occurs. The new hash value may be computed by hashing all or a portion of the information noted below, in this example embodiment.  Para [0129] … All blocks reference the hash of a previous block except, of course, the genesis block. The hash value of the previous block may be just a hash of the header in the previous block or a hash of all or a portion of the information in the previous block, including the video file and metadata); and
	generate a hash of the second cohesive information unit (Para [0132] The tracking value 1240i includes a value (e.g., hash value or other value) computed based on any of the types of information previously discussed. For example, for any given block Blocki, the tracking value for that block may be updated to reflect the processing that was performed for that block, e.g., new hash value, new storage location, new metadata for the associated video file, transfer of control or access, identifier, or other action or information to be added. …).
	Patel does not explicitly teach encrypt the hash of the first cohesive information unit using a private key.
	In the same field of endeavor, Donaldson teaches
	encrypt the hash of the first cohesive information unit using a private key (Col. 15, lines 27-35, Once the monitored call has been terminated, at step 430, the final hash value for the communication data is generated and is made available to a digital signature generator. Also in response to the termination of the monitored call, at step 420, call context data is collected. As provided above, this call context data specifies various aspects of the call and may be collected in a variety of manners. At step 425, a call context hash value is generated for the collected call context information. Col. 15, lines 39-49, At step 435, the call context hash value and the audio data hash value are received and used in the generation of an encrypted digital signature. As described, in certain embodiments, the digital signature is generated by combining the audio data hash value and the call context hash value into a new hash value that can be used to verify the integrity of the communication data and context data included in the media file. The combined hash value may then be encrypted to generate the digital signature for the call recording. By encrypting the hash value information with a private key to create the digital signature, …).

	Regarding Claim 3, the combination of Patel and Donaldson teaches all the limitations of claim 1 above,
	wherein the processing device is further configured to: encrypt the hash of the second cohesive information unit using the private key (Donaldson ,Col. 15, lines 46-52, The combined hash value may then be encrypted to generate the digital signature for the call recording. By encrypting the hash value information with a private key to create the digital signature, the hash value provided with the file can be established as being created by the holder of the private key, thus providing additional chain of custody assurances for the signed call recording).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 4, the combination of Patel and Donaldson teaches all the limitations of claim 1 above,
	wherein the processing device is further configured to: generate a second hash of the first cohesive information unit; detect that the second hash of the first cohesive information unit does not match the hash of the first cohesive information unit; and determine that the first cohesive information unit has been altered (Donaldson, Col. 17, lines 7-12, At step 525, the hash value calculated based on the communication data in the purported copy is compared against the hash value provided in the digital signature. If the hash values do not match, modifications to the call data or call context information present in the purported copy are indicated).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 5, the combination of Patel and Donaldson teaches all the limitations of claim 1 above,
	wherein generating the hash of the first cohesive information unit comprises receiving the first data portion as an input value into a hash algorithm (Donaldson, Col.14, lines 56-61, At step 410, the communication data hash value for the voice call is updated. For the receipt of the very first segment of the audio and/or video data corresponding to a monitored call, the communication data hash value consists of the hash value that is calculated for this first segment of the communication data).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 6, the combination of Patel and Donaldson teaches all the limitations of claim 1 and claim 5 above,
	wherein generating the hash of the first cohesive information unit further comprises receiving the first metadata portion as a second input value into the hash algorithm (Donaldson, Col. 11 lines 6-17, In certain embodiments, the multi-channel communication data stream utilized by the multi-channel recorder 250d may contain multiple distinct channels of audio data, but may nonetheless be encoded by the multi-channel recorder 250d as a single stream of data. In such embodiments, encoding formats may be selected that allow multiple channels of audio data to be encoded by providing one steam of audio that includes metadata indicating the strength of the audio signal received from each input source, such as the microphones of the resident device and the non-resident device. Col. 14, lines 56-67, At step 410, the communication data hash value for the voice call is updated. For the receipt of the very first segment of the audio and/or video data corresponding to a monitored call, the communication data hash value consists of the hash value that is calculated for this first segment of the communication data. With the receipt of the next segment of the communication data for the monitored call, this communication data hash value is updated based on this next segment of data. The updating of the communication data hash value results in a hash value that corresponds uniquely to the audio and/or video data present in these first two received segments of communication data).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 7, the combination of Patel and Donaldson teaches all the limitations of claim 1 above,
	wherein generating the hash of the first cohesive information unit comprises generating a first data portion hash for the first data portion and a first metadata portion hash for the first metadata portion (Donaldson, Col. 15, lines 27-38, Once the monitored call has been terminated, at step 430, the final hash value for the communication data is generated and is made available to a digital signature generator. Also in response to the termination of the monitored call, at step 420, call context data is collected. .... At step 425, a call context hash value is generated for the collected call context information. …thus improving the ability to establish the authenticity of the call recording).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claims 8 and 14,
Claims 8 and 14 are rejected for similar reasons as in claim 1.
	Regarding Claims 10 and 16,
Claims 10 and 16 are rejected for similar reasons as in claim 3.
	Regarding Claims 11 and 17,
Claims 11 and 17 are rejected for similar reasons as in claim 4.
	Regarding Claims 12 and 18,
Claims 12 and 18 are rejected for similar reasons as in claim 5.
	Regarding Claim 19,


	Regarding Claims 13 and 20,
Claims 13 and 19 are rejected for similar reasons as in claim 7.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/05/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283.  The examiner can normally be reached on Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491